DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-6, 8-10 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Marino (US Pub No 2003/0127541 A1).
Re claim 1, Marino shows a spray head (Fig. 5) comprising: 
a water inlet (14); a nozzle (24) having a side wall (43) and an end tip (57) defining a first outlet in fluid communication with the water inlet and configured to produce a water stream; 
a holder (18) defining a cavity (42) receiving the nozzle and having a second outlet (42a) with a fluid contact surface (44) and in fluid communication with the water inlet, wherein the water from the second outlet (42a) is configured to produce a continuous shield of water extending outwardly from the spray head in a sheet-like layer around the water stream and spaced apart from the water stream; 
an outlet housing (55/58) including a side wall (wall of 55) positioned radially intermediate the nozzle (24) and the fluid contact surface (44), and an end wall (see annotated figure) positioned downstream from the first outlet of the nozzle (24), wherein the end tip (57) of the nozzle abuts the end wall (see annotated figure) of the housing; and 
a retainer (32) defining the inlet and securing the nozzle within the housing.

    PNG
    media_image1.png
    847
    890
    media_image1.png
    Greyscale

Re claim 4, Marino shows the water stream produced by the first outlet (Fig. 5, 24) has a substantially laminar flow (pressure dependent, valve control is present and a laminar flow can be established).
Re claim 5, Marino shows the second outlet (Fig. 5, 42a) has a flared surface (48) which shapes the continuous shield of water to be conical.
Re claim 6, Marino shows the second outlet (Fig. 5, 42a) is continuous and surrounds the first outlet (24).
Re claim 8 & 14, Marino shows the end tip includes a recess and an o-ring (Fig. 5, 56) is received within the recess to provide a seal between the nozzle (24) and the outlet housing (55/58).
Re claim 9, Marino shows a spray head (Fig. 5) comprising: 
a water inlet (14); a nozzle (24) having a side wall (43) and an end tip (57) defining a first outlet in fluid communication with the water inlet and configured to produce a water stream; 
a holder (18) defining a cavity (42) receiving the nozzle and having a second outlet (42a) with a fluid contact surface (44) and in fluid communication with the water inlet, wherein the water from the second outlet (42a) is configured to produce a continuous shield of water extending outwardly from the spray head in a sheet-like layer around the water stream and spaced apart from the water stream; 
an outlet housing (55) including a side wall (56) positioned radially intermediate the nozzle (24) and the fluid contact surface (44), and an end wall (see annotated figure) positioned downstream from the first outlet of the nozzle (24), wherein the end tip (57) of the nozzle abuts the end wall (see annotated figure) of the housing; and 
wherein the fluid contact surface (44) is flared outwardly (48), is continuous and surrounds the first outlet (24).
Re claim 10, Marino shows a retainer (Fig. 5, 32) defining the inlet and securing the nozzle within the housing.
Re claims 15 & 16, Marino shows the first outlet of the nozzle (Fig. 5, 24) is defined by sharp corners (where 57 connects to 55), and the first outlet is recessed axially toward the water inlet (14), thereby protecting the corners of the nozzle from damage.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 3, 7 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marino (US Pub No 2003/0127541 A1) in view of Van Horn (US Pat No 3,880,354).
Re claims 2 & 11, Marino discloses all aspects of the claimed invention but does not teach a whirl member configured to impart rotational movement to water passing from the inlet to the second outlet, the whirl member configured to decrease turbulence in water moving toward the second outlet and provide a substantially uniform water flow to the fluid contact surface.
However, Van Horn discloses a whirl member (Fig. 3, 20) configured to impart rotational movement to water passing from the inlet (15) to the second outlet (28), the whirl member (20) configured to decrease turbulence in water moving toward the second outlet and provide a substantially uniform water flow (col. 3, lines 42-45) to the fluid contact surface (25).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have the motivation to have the nozzle of Marino include a whirl member as taught by Van Horn to provide a uniform thickness to the liquid flow (Van Horn – col. 3, lines 42-45).
Re claims 3 & 12, Marino as modified by Van Horn disclose the whirl member includes an annular body (Van Horn – Fig. 3) having a plurality of slots (Van Horn – 20) formed therein to rotate water outwardly about a longitudinal axis of the first outlet (Marino – Fig. 5, 24).
Re claims 7 & 13, Marino as modified by Van Horn disclose the outlet housing (Marino – Fig. 5, 55/58) includes a cylindrical flange (see annotated figure) concentrically positioned radially outwardly from the side wall, and a rearwardly facing annular groove (see annotated figure) receiving the whirl member (Van Horn – Fig. 3) to define a serpentine water flow path (see annotated figure – surfaces surrounding the arrows define a serpentine flow path).
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument that Marino fails to disclose or suggest the combination of an outlet housing including a sidewall positioned radially intermediate a nozzle and a fluid contact surface, and an end wall positioned downstream from the first outlet of the nozzle, wherein the end tip of the nozzle abuts the end wall of the housing, applicant hasn’t actually stipulated why the equated structure of the prior art doesn’t teach these aspects of the claimed invention. As such, the outlet housing is made up of elements 55 and 58 to which the wall of 55 is clearly a sidewall that is positioned radially intermediate the nozzle, 24, and the fluid contact surface, 44. Further, the annotated end wall is indeed positioned downstream of the first outlet of the nozzle, 24, and the end tip, 57, of the nozzle abuts the annotated end wall of the housing made up of elements 55 and 58.
In response to applicant's argument that Van Horn is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Van Horn reference is clearly addressing a problem reasonably pertinent to applicant’s invention, in particular, the use of a whirl member to impart rotational movement to the water in order to decrease turbulence and provide a substantially uniform water flow as part of the formation of the sheet-like layer surrounding and spaced apart from a central flow.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752